     BRUCE LEICHTY
 1
     Bruce Leichty, A Professional Corporation
 2   264 Clovis Avenue
     Clovis, CA 93612
 3   Telephone: (559) 298-5900
     E-mail: leichty@sbcglobal.net
 4
     Attorney for Plaintiffs
 5
     JOSEPH H. HUNT
 6   Assistant Attorney General
     Civil Division
 7
     WILLIAM C. PEACHEY
 8   Director
     District Court Section
 9   Office of Immigration Litigation
     ANTHONY D. BIANCO
10
     Senior Litigation Counsel
11   Office of Immigration Litigation
     Civil Division
12   United States Department of Justice
13   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
14   Telephone: (202) 305-8014
     E-mail: anthony.d.bianco@usdoj.gov
15
     Attorneys for Defendants
16
                                     UNITED STATES DISTRICT COURT
17                                  EASTERN DISTRICT OF CALIFORNIA
18
     SEANLIM YITH and SEAK LEANG YITH,                )
19                                                    )   Case No.: 1:14-cv-01875-LJO-SKO
                               Plaintiffs,            )
20
                                                      )
21                  v.                                )
                                                      )   JOINT MOTION TO CONTINUE
22   KIRSTJEN NIELSEN, in her Capacity                )   SCHEDULING CONFERENCE; ORDER
     as Secretary for Department of                   )
23
     Homeland Security, et al.,                       )   (Doc. 86)
24                                                    )
                               Defendants.            )
25
26
            The parties, by and through undersigned counsel, hereby respectfully request a
27
     continuance of the scheduling conference and extension to file the joint scheduling report until,
28
     and if necessary, 30 days after the Court issues an order regarding the pending motion to remand.


                                                      1
 1          The parties filed a joint scheduling report on July 10, 2018. Joint Scheduling Report,
 2   ECF No. 75. The parties appeared before the Court for a scheduling conference on July 17,
 3   2018, and the government therein expressed its intention to file a motion to remand the matter to
 4   Defendant U.S. Citizenship and Immigration Services (“USCIS”) for prompt adjudication of
 5   Plaintiffs’ naturalization applications. See July 17, 2018 Minutes, ECF No. 76. The parties
 6   submitted a proposed briefing schedule for the motion to remand which the Court adopted on
 7   July 17, 2018. See July 17, 2018 Minute Order, ECF No. 77. The Court also continued the
 8   mandatory scheduling conference to November 8, 2018, and ordered the parties to file an
 9   updated joint scheduling conference report at least seven days prior to the conference. Id.
10          The government filed its motion to remand on July 31, 2018, ECF No. 78, Plaintiffs filed
11   their opposition on August 23, 2018. ECF No. 79. On September 13, 2018, the government
12   filed a reply in support of its motion to remand. ECF No. 81.
13          On September 21, 2018, the Court vacated the hearing on the proposed motion for
14   remand and took the matter under submission on the papers. See ECF No. 85. To date, the
15   Court has not issued a decision on the government’s motion to remand.
16          The parties agree that no amendments to the joint scheduling report currently filed with
17   the Court, ECF No. 75, are necessary at this time and while the Court has the government’s
18   motion to remand under submission. The parties respectfully request that the Court continue the
19   scheduling conference, currently scheduled for November 8, 2018, until, and if necessary, 30
20   days after the Court issues an order on the pending motion to remand.
21          The parties request this continuance to conserve judicial resources as neither party
22   anticipates amending the joint scheduling report until, and if necessary, the Court issues an order
23   on the pending motion to remand. This is the first request for an extension of time to file the
24   joint scheduling report as ordered by the Court on July 17, 2018.
25
26
27
28


                                                      2
 1   Dated: October 29, 2018                     Respectfully submitted,
 2
     /s/ Bruce Leichty                           JOSEPH H. HUNT
 3   BRUCE LEICHTY                               Assistant Attorney General
     Bruce Leichty, A Professional Corporation   Civil Division
 4   264 Clovis Avenue
     Clovis, CA 93612                            WILLIAM C. PEACHEY
 5
     Telephone: (559) 298-5900                   Director
 6   E-mail: leichty@sbcglobal.net               District Court Section
                                                 Office of Immigration Litigation
 7   Attorney for Plaintiffs
 8                                               JEFFREY S. ROBINS
                                                 Assistant Director
 9
                                                 /s/ Anthony D. Bianco
10                                               ANTHONY D. BIANCO
11                                               Senior Litigation Counsel
                                                 Office of Immigration Litigation
12                                               Civil Division
                                                 United States Department of Justice
13                                               P.O. Box 868, Ben Franklin Station
14                                               Washington, DC 20044
                                                 Telephone: (202) 305-8014
15                                               E-mail: anthony.d.bianco@usdoj.gov
16                                               Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
 1                                                   ORDER
 2            The Court, having considered the Joint Motion to Continue Scheduling Conference (the
 3   “Motion”) (Doc. 86), hereby GRANTS the Motion.
 4            The Scheduling Conference currently set for November 8, 2018, is CONTINUED to
 5   December 11, 2018, at 10:15 AM in Courtroom 7 (SKO) before Magistrate Judge Sheila K.
 6   Oberto. The parties shall file an updated joint scheduling report by at least seven days prior to
 7   the continued Scheduling Conference.
 8
     IT IS SO ORDERED.
 9
10   Dated:     October 29, 2018                                  /s/   Sheila K. Oberto             .
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      4
